03/29/2021


 1                                                                                       Case Number: DA 20-0594



 2

 3

 4           IN THE SUPREME COURT OF THE STATE OF MONTANA
                       Supreme Court Cause No. DA 20-0594
 5
     TOWN OF EKALAKA
 6
                Plaintiff/Appellee,
 7                                                       ORDER ON
       v.                                           MOTION TO CONTINUE
 8                                                  DEADLINE FOR FILING
   EKALAKA VOLUNTEER FIRE                              OPENING BRIEF
 9 DEPARTMENT,INC.

10              Defendant/Appellant.

11          UPON REVIEW of the Motion and good cause appearing therein the time

12 for the Appellant's Opening Brief is extended to May 15',2021.

13          DATED this        day of                2021.

14

15
                                      Justice, Montana Supreme Court
16

17

18

19

20

21

                                                                              Electronically signed by:
                                                                                    Mike McGrath
                                                                       Chief Justice, Montana Supreme Court
                                                                                   March 29 2021